Title: [Diary entry: 31 October 1788]
From: Washington, George
To: 

Friday 31st. Thermometer at 34 in the morning—45 at Noon and 44 at Night. Clear with the Wind at No. Et. in the morning and veering round got to So. Et. by Night with appearance of rain. Finished pruning the Weeping Willows, & other Trees in the Serpentine walks front of the House and was on the point of Riding when Mr. William Fitzhugh Junr. (of Maryland) came in, about 10 Oclock—after whom, Colo. Henry Lee arrived. Both stay’d dinner and the latter all night. Remained at home all day.